DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending and are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 6 is objected to because of the following informalities:  “the other end of the tube’ wherein a distal end side region” should read “the other end of the tube, wherein a distal end side region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krauter (US 4,697,576), in view of Yasuda (US 2018/0078121) and Matsuura (US 6,450,948).
Regarding claim 1, Krauter discloses an endoscope (see figure 1) comprising: a base (20, figure 1) including a channel hole (see hole for channel 34, figure 2) through which a treatment tool (biopsy forceps 36, figure 2) is configured to be inserted, the base being provided on a distal end portion of an insertion portion (16, figure 1), the base including a passage (50, figure 3) configured to communicate a distal end side of the passage with a proximal end side of the passage (see distal and proximal end sides of 50, figure 3); an operating body (40, figure 3) including a guide path (see shape of 40, configured to guide the treatment tool protruding from a distal end opening (see figure 3) of the channel hole, the operating body being provided on the distal end side of the passage (see figure 3), and the operating body being configured to be actuated with respect to the base (see 40, figure 5); an elongated member (46, figure 3) having a distal end side connected to the operating body (see figure 3), the elongated member having a proximal end side extending through the passage to the proximal end side of the passage (see figure 3), the elongated member being configured to actuate the operating body by moving in an axial direction of the elongated member (see figure 5); and a tube (48, figure 3) into which the elongated member is inserted, the tube having one end watertightly connected to one of the operating body or the elongated member (see seal 62, figure 3), and the tube having an other end watertightly connected to the base (sealing material 56, figure 3), the tube being configured to prevent a liquid from infiltrating through the passage from the distal end side of the passage to the proximal end side of the passage (see 56, figure 3). Krauter is silent regarding the tube being elastically deformable between the one end and the other end of the tube, and the tube being formed from a resin material, a side closer to the one end of the tube being more compressively deformable along a longitudinal axis of the tube than a side closer to the other end of the tube, wherein a distal end side region of the tube having a plurality of circumferential ridges and valleys when the tube is compressively deformed along an axial direction of the tube.  
Yasuda teaches an endoscope with a standing base (abstract). The standing base is rotated with an operation wire (26, figure 4). The operation wire is covered with a stretchable coating member (54, figures 2-4). The coating member covers the 
Matsuura teaches a steerable probe with strengthening members (54a and 54b, figure 5). The strengthening members can be tapered (see 454a and 454b, figure 14). The tapering allows for flexibility toward the tapered end (Col. 6, lines 4-8). Additionally, the strengthening members are made from medical grade resin (Col. 4, lines 26-27). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the tube to have the bellows structure as taught by Yasuda. Doing so would allow for stretchability ([0077]). Additionally, it would have been obvious to modify the tube to be tapered towards the distal end as taught by Matsuura. Doing so would allow for more flexibility towards the tapered end (Col. 6, lines 4-8). The modified tube being elastically deformable between the one end and the other end of the tube ([0077]; Yasuda), and the tube being formed from a resin material (fluorine resin [0092]; Yasuda), a side closer to the one end of the tube being more compressively deformable along a longitudinal axis of the tube than a side closer to the other end of the tube (the tapered end would have more flexibility; Col. 6, lines 4-8, Matsuura), wherein a distal end side region of the tube having a plurality of circumferential ridges and valleys (bellows, see figures 2-4; Yasuda) when the tube is compressively deformed along an axial direction of the tube.  
Regarding claim 2, Krauter further discloses the distal end of the passage is located closer to a proximal end of the base with respect to the distal end opening of the channel hole (see figure 5).  
Regarding claim 3, Krauter further discloses the base includes a support surface (recess 38, figure 5) configured to support the operating body so as to allow the operating body to operate (recess 38…being mounted on a pivot 42; Col. 2, lines 67-68), and the operating body includes a swing base (40, figure 3) including a pivot shaft (42, figures 2 and 5) which is perpendicular to a longitudinal axis of the insertion portion and which is supported by the support surface (see figure 5), the swing base being configured to operate around the support surface with a pulling force from the elongated member and being configured to change a direction of a distal end of the treatment tool protruding from the distal end opening of the channel hole (see figure 5).  
Regarding claim 4, Yasuda further teaches the other end of the tube is fitted in the passage (liquid-tightly fixed to the passage [0072]; Yasuda).  
Regarding claim 5, Krauter further discloses the passage includes a mouth ring (56, figure 3) extending to the distal end side of the passage, and the other end of the tube is fixed to the mouth ring (see figure 3).  
Regarding claim 6, Krauter discloses an endoscope (see figure 1) comprising: a base (20, figure 1) including a channel hole (see hole for channel 34, figure 2) through which a treatment tool (biopsy forceps 36, figure 2) is configured to be inserted, the base being provided on a distal end portion of an insertion portion (16, figure 1), the base including a passage (50, figure 3) configured to communicate a distal end side of the passage with a proximal end side of the passage (see distal and proximal end sides body (40, figure 3) including a guide path (see shape of 40, figure 5) configured to guide the treatment tool protruding from a distal end opening (see figure 3) of the channel hole, the operating body being provided on the distal end side of the passage (see figure 3), and the operating body being configured to be actuated with respect to the base (see 40, figure 5); an elongated member (46, figure 3) having a distal end side connected to the operating body (see figure 3), the elongated member having a proximal end side extending through the passage to the proximal end side of the passage (see figure 3), the elongated member being configured to actuate the operating body by moving in an axial direction of the elongated member (see figure 5); and a tube (48, figure 3) into which the elongated member is inserted, the tube having one end watertightly connected to one of the operating body or the elongated member (see seal 62, figure 3), and the tube having an other end watertightly connected to the base (sealing material 56, figure 3), the tube being configured to prevent a liquid from infiltrating through the passage from the distal end side of the passage to the proximal end side of the passage (see 56, figure 3). Krauter is silent regarding the tube being elastically deformable between the one end and the other end, and a side closer to the one end of the tube having a smaller thickness than a side closer to the other end of the tube, and the side closer to the one end of the tube being more compressively deformable along a longitudinal axis of the tube than the side closer to the other end of the tube' wherein a distal end side region of the tube having a plurality of circumferential ridges and valleys when the tube is compressively deformed along an axial direction of the tube.  

Matsuura teaches a steerable probe with strengthening members (54a and 54b, figure 5). The strengthening members can be tapered (see 454a and 454b, figure 14). The tapering allows for flexibility toward the tapered end (Col. 6, lines 4-8). Additionally, the strengthening members are made from medical grade resin (Col. 4, lines 26-27). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the tube to have the bellows structure as taught by Yasuda. Doing so would allow for stretchability ([0077]). Additionally, it would have been obvious to modify the tube to be tapered towards the distal end as taught by Matsuura. Doing so would allow for more flexibility towards the tapered end (Col. 6, lines 4-8). The modified tube being elastically deformable between the one end and the other end ([0077]; Yasuda), and a side closer to the one end of the tube having a smaller thickness than a side closer to the other end of the tube (tapered end; Col. 6, lines 4-8, Matsuura), and the side closer to the one end of the tube being more compressively deformable along a longitudinal axis of the tube than the side closer to the other end of the tube' (more flexibility; Col. 6, lines 4-8, Matsuura) wherein a distal end side region of the tube having a plurality of circumferential ridges and valleys (bellows, see figures 2-4; Yasuda) when the tube is compressively deformed along an axial direction of the tube.  
Regarding claim 7, Krauter further discloses the distal end of the passage is located closer to a proximal end of the base with respect to the distal end opening of the channel hole (see figure 5).  
Regarding claim 8, Krauter further discloses the base includes a support surface (recess 38, figure 5) configured to support the operating body so as to allow the operating body to operate (recess 38…being mounted on a pivot 42; Col. 2, lines 67-68), and the operating body includes a swing base (40, figure 3) including a pivot shaft (42, figures 2 and 5) which is perpendicular to a longitudinal axis of the insertion portion and which is supported by the support surface (see figure 5), the swing base being configured to operate around the support surface with a pulling force from the elongated member and being configured to change a direction of a distal end of the treatment tool protruding from the distal end opening of the channel hole (see figure 5).  
Regarding claim 9, Yasuda further teaches the other end of the tube is fitted in the passage (liquid-tightly fixed to the passage [0072]; Yasuda).  
Regarding claim 10, Krauter further discloses the passage includes a mouth ring (56, figure 3) extending to the distal end side of the passage, and the other end of the tube is fixed to the mouth ring (see figure 3).  

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krauter (US 4,697,576), in view of Matsuura (US 6,450,948).
Regarding claim 11, Krauter discloses an endoscope (see figure 1) comprising: a base (20, figure 1) including a channel hole (see hole for channel 34, figure 2) through which a treatment tool (biopsy forceps 36, figure 2) is configured to be inserted, the base being provided on a distal end portion of an insertion portion (16, figure 1), the base including a passage configured to communicate a distal end side of the passage with a proximal end side of the passage (see distal and proximal end sides of 50, figure 3); an operating body (40, figure 3) including a guide path (see shape of 40, figure 5) configured to guide the treatment tool protruding from a distal end opening of the channel hole (see figure 3), the operating body being provided on the distal end side of the passage (see figure 5), and the operating body being configured to be actuated with respect to the base (see 40, figure 5); an elongated member (46, figure 3) having a distal end side connected to the operating body (see figure 3), the elongated member having a proximal end side extending through the passage to the proximal end side of the passage (see figure 3), the elongated member being configured to actuate the operating body by moving in an axial direction of the elongated member (see figure 5); and a tube (48, figure 3) into which the elongated member is inserted, the tube having one end watertightly connected to one of the operating body or the elongated member (see seal 62, figure 3), and the tube having an other end watertightly connected to the base (sealing material 56, figure 3), the tube being configured to prevent a liquid from infiltrating through the passage from the distal end side of the passage to the proximal end side of the passage (see 56, figure 3), the tube being elastically deformable )elastic material of the sleeve 48; Col. 3, line 39) between the one end and the other end. Krauter is silent regarding the tube including a reinforcing body disposed on an exterior surface of the tube, the reinforcing body being configured to change a deformability of a region between the one end of the tube and the other end such that a side closer to the one end of the tube being more compressively deformable along a longitudinal axis of the tube than a side closer to the other end of the tube.  
Matsuura teaches a proximal collar (50b, figure 5) that is integrally formed with strengthening members (54a and 54b, figure 5). The collar are stiffeners which are substantially rigid (Col. 3, line 54). A key advantage of this manufacturing process is that it facilitates the economical provision of a flexible tip section (Col. 9, lines 30-33).
It would have been obvious to one of ordinary skill in the art to modify the proximal end of the tube of Krauter to have a collar as taught by Matsuura. Doing so would allow for stiffening of the proximal end of the tube (Col. 3, lines 54 | Col. 9, lines 30-33). The modified tube including a reinforcing body (collar 50b, figure 5; Matsuura) disposed on an exterior surface of the tube (see figure 5 | collar 50b is disposed over the tube), the reinforcing body being configured to change a deformability of a region between the one end of the tube and the other end (“stiffener”; Col. 3, line 54) such that a side closer to the one end of the tube being more compressively deformable along a longitudinal axis of the tube than a side closer to the other end of the tube (facilitate a flexible tip section; Col. 9,lines 30-33).  
Regarding claim 12, Krauter further discloses the distal end of the passage is located closer to a proximal end of the base with respect to the distal end opening of the channel hole (see figure 5; Krauter).  
Regarding claim 13, Krauter further discloses the base includes a support surface (recess 38, figure 5) configured to support the operating body  so as to allow the body to operate (recess 38…being mounted on a pivot 42; Col. 2, lines 67-68), and the operating body includes a swing base (40, figure 3) including a pivot shaft (42, figures 2 and 5) which is perpendicular to a longitudinal axis of the insertion portion and which is supported by the support surface (see figure 5), the swing base being configured to operate around the support surface with a pulling force from the elongated member and being configured to change a direction of a distal end of the treatment tool protruding from the distal end opening of the channel hole (see figure 5).  
Regarding claim 14, Krauter further discloses the other end of the tube is fitted in the passage (see figure 3; Krauter).  
Regarding claim 15, Krauter further discloses the passage includes a mouth ring (56, figure 3) extending to the distal end side of the passage, and the other end of the tube is fixed to the mouth ring (see figure 3).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krauter (US 4,697,576) and Matsuura (US 6,450,948) as applied to claim 11 above, and further in view of Yasuda (US 2018/0078121).
Regarding claim 16, Krauter and Matsuura disclose all of the features in the current invention as shown above for claim 11. Krauter and Matsuura are silent regarding a distal end side region of the tube is compressively deformed along an axial direction of the tube, a circumferential-ridge is formed at the distal end side region of the tube.  
Yasuda teaches an endoscope with a standing base (abstract). The standing base is rotated with an operation wire (26, figure 4). The operation wire is covered with 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the tube to have the bellows structure as taught by Yasuda. Doing so would allow for stretchability ([0077]). The modified tube would have a distal end side region of the tube is compressively deformed (see 54, figures 2-4; Yasuda) along an axial direction of the tube, a circumferential-ridge is formed at the distal end side region of the tube (see figures 2-4; Yasuda).  
Regarding claim 17, Krauter and Matsuura disclose all of the features in the current invention as shown above for claim 11. Krauter and Matsurra are silent regarding a distal end side region of the tube having a plurality of circumferential ridges and valleys when the tube is compressively deformed along an axial direction of the tube.   
Yasuda teaches an endoscope with a standing base (abstract). The standing base is rotated with an operation wire (26, figure 4). The operation wire is covered with a stretchable coating member (54, figures 2-4). The coating member covers the operation wire throughout the entire region from the connection portion (52, figure 4) to the operation wire-guide passage (46, figure 4). Additionally, the coating member is liquid-tightly fixed to the standing base and the operation wire-guide passage ([0072]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the tube to have the bellows structure as taught by Yasuda. Doing so would allow for stretchability ([0077]). The modified tube would have a distal end side region of the tube having a plurality of circumferential ridges and valleys (54, figures 2-4; Yasuda) when the tube is compressively deformed along an axial direction of the tube.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        January 12, 2022